Citation Nr: 1015761	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  08-39 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel



INTRODUCTION

The Veteran served on active duty from May 1967 to December 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which, in pertinent part, established 
service connection for PTSD, evaluated as 30 percent 
disabling, effective from October 5, 2007.  The Veteran 
appealed, contending that a higher rating was warranted.  He 
did not disagree with the effective date assigned, and this 
issue is not currently before the Board.

The Veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge in March 2010.  A transcript 
of this hearing has been associated with the Veteran's VA 
claims folder.  In addition, the Veteran submitted evidence 
at this hearing accompanied by a waiver of having the 
evidence initially considered by the agency of original 
jurisdiction pursuant to 38 C.F.R. § 20.1304 (2009).


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case have been 
completed.

2.  The Veteran's service-connected PTSD is manifested, in 
part, by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
circumstantial, circumlocutory, or stereotyped, speech; 
disturbances of motivation and mood; difficulty in 
establishing and maintain effective work and social 
relationships. 

3.  The Veteran's service-connected PTSD is not manifested by 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control manifested by periods 
of violence; spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); 
inability to establish and maintain effective relationships.


CONCLUSION OF LAW

The criteria for a rating of no more than 50 percent for the 
Veteran's service-connected PTSD are met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, 
Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary matters

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The Board observes, however, that the Veteran's appeal is 
from a disagreement with the initial rating assigned for PTSD 
following the establishment of service connection.  In 
Dingess v. Nicholson, 19 Vet. App. 473, 490-1 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that in cases where service connection has been granted 
and an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Thus, because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case is satisfied.  See also Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. 
App. 128 (2008).

In addition, the Board finds that the duty to assist a 
claimant in the development of his or her case has been 
satisfied.  Various medical records were obtained and 
considered in conjunction with this case.  Further, the 
Veteran has had the opportunity to present evidence and 
argument in support of his claims, to include at the March 
2010 Board hearing.  Nothing indicates he has identified the 
existence of any other relevant evidence that has not been 
obtained or requested.  Moreover, he was accorded a VA 
medical examination regarding this case in February 2008 
which included findings as to the symptomatology of his 
service-connected PTSD which are consistent with the 
treatment records and relevant rating criteria.  No 
inaccuracies or prejudice is demonstrated with respect to 
this examination.  Accordingly, the Board finds that this 
examination is adequate for resolution of this case.  
Consequently, the Board finds that the duty to assist the 
Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

Analysis

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations applies, 
assigning the higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disability upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.

With regard to the Veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

Diagnostic Code 9411 provides that PTSD is evaluated under 
the general rating formula used to rate psychiatric 
disabilities other than eating disorders, pursuant to 38 
C.F.R. § 4.130.  When a mental condition has been formally 
diagnosed, but symptoms are not severe enough either to 
interfere with occupational and social functioning or to 
require continuous medication, a noncompensable (zero 
percent) evaluation is warranted.  Occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication warrants a 10 percent 
evaluation. 

A 30 percent disability rating is in order when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events). 

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintain effective work and social 
relationships. 

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

In addition, when evaluating a mental disorder, the rating 
agency shall consider the frequency, severity, and duration 
of psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  38 C.F.R. 
§ 4.126(a).  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign a evaluation on the basis of social impairment.  
38 C.F.R. § 4.126(b).

Initially, the Board observes that the Veteran's service-
connected PTSD is manifested by symptoms of depressed mood, 
anxiety, and chronic sleep impairment.  However, such 
symptomatology is consistent with his current 30 percent 
rating, and does not provide a basis for a higher rating 
under Diagnostic Code 9411.

The Board also observes, however, that the evidence indicates 
the Veteran's service-connected PTSD is manifested, in part, 
by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
circumstantial, circumlocutory, or stereotyped, speech; 
disturbances of motivation and mood; difficulty in 
establishing and maintain effective work and social 
relationships.  Granted, a December 2007 private mental 
health evaluation report noted that his speech quantity, both 
spontaneously and in response to questions, was normal.  
Speech quality was also normal.  There was no suggestion of 
stuttering, articulation problems, or mimicking of the 
psychotherapist's speech.  Similarly, the February 2008 VA 
examination found he had normal speech.  However, the 
examiner also stated the Veteran had experienced 
circumstantial and tangential speech leading to impaired 
communication.  Further, it was noted he had experienced 
disturbances of motivation and mood and mood swings.  

In addition to the aforementioned symptomatology, the 
February 2008 VA examiner noted that the Veteran's 
psychiatric symptoms caused intermittent occupational and 
social impairment with decreased work efficiency and 
inability to perform occupational tasks although generally he 
functioned relatively satisfactorily with routine behavior, 
self-care and normal conversation.  Although this statement 
is consistent with the criteria for the current 30 percent 
rating, the examiner further stated the Veteran's actual 
productivity was lower due to his mood wings and substance 
abuse and that he had had multiple jobs over the years.  The 
examiner also assigned a global assessment of functioning 
(GAF) score of 50.  Such designations are significant in that 
it is based on a scale reflecting the "psychological, social, 
and occupational functioning in a hypothetical continuum of 
mental health-illness." Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995), citing the Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition, Washington, DC, American 
Psychiatric Association, 1994 (DSM-IV) (which has been 
adopted by the VA in 38 C.F.R. §§ 4.125, 4.130).  A recent 
March 2010 private mental health evaluation report assigned a 
GAF of 45.  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Id.  Moreover, the Veteran's 
representative emphasized in a February 2010 statement that 
scores in the 41 to 50 range reflect serious symptoms.  

In view of the foregoing, the Board finds that the 
symptomatology attributable to the Veteran's PTSD, and the 
resulting occupational and social impairment, more nearly 
approximates the criteria for a 50 percent rating under 
Diagnostic Code 9411.  See 38 C.F.R. §§ 4.3, 4.7.

The Board further finds that the Veteran does not meet or 
nearly approximate the criteria for a rating in excess of 50 
percent under Diagnostic Code 9411.  For example, his 
service-connected PTSD is not manifested by occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control manifested by periods of violence; 
spatial disorientation; neglect of personal appearance and 
hygiene; inability to establish and maintain effective 
relationships.

The Board does not dispute that the Veteran has deficiencies 
in work and family relations, as it has already acknowledged 
that he has occupational and social impairment due to his 
PTSD.  However, such impairment is contemplated by all the 
schedular evaluations under Diagnostic Code 9411.  The 
December 2007 private evaluation report found the Veteran's 
insight into his own psychological functioning and adjustment 
to be fair.  Judgment with regard to decisions affecting his 
own well-being was found to be good.  His insight and 
judgment were found to be fair on the February 2008 VA 
examination.  In addition, the Veteran's thought processes 
were found to be logical and coherent on the December 2007 
report, with no indications of the presence of delusions.  
The February 2008 VA examination noted that he spelled 
"world" correctly forwards and backwards on first attempts; 
thought content revealed no suicidal, homicidal, assaultive, 
delusional ideation or hallucinations; he performed serial 
7's fairly rapidly without errors; he knew the horse-table 
similarity - "legs" and interpreted proverbs abstractly; 
and understood simple commands.  As such, he does not appear 
to have the type of deficiencies in judgment and thinking 
contemplated by the criteria for a 70 percent rating.  His 
disturbances of motivation and mood are reflected by the 50 
percent rating the Board has assigned in this case.

As already noted, the February 2008 VA examination noted that 
the Veteran's thought content revealed no suicidal ideation.  
He denied any history of suicide attempts on the December 
2007 private mental health evaluation report.

The aforementioned findings regarding the Veteran's speech as 
detailed on the December 2007 private mental health 
evaluation report and February 2008 VA examination clearly 
reflect his speech has not been shown to be intermittently 
illogical, obscure, or irrelevant.  

The Board acknowledges that the December 2007 private mental 
health evaluation report stated that the Veteran's 
personality features and traits appeared to be best 
characterized as mildly obsessive-compulsive.  However, the 
record does not reflect this represents the type of near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively 
contemplated by the criteria for a 70 percent rating under 
Diagnostic Code 9411.  As already stated, the December 2007 
report described these traits as mild.  The February 2008 VA 
examination, as noted above, found that, generally, he 
functioned relatively satisfactorily with routine behavior, 
self-care and normal conversation.

The Board acknowledges that the Veteran has consistently 
shown evidence of anger and irritability due to his PTSD.  
Further, the February 2008 VA examination found that he 
appeared to have poor impulse control.  Nevertheless, the 
record does not reflect this has resulted in periods of 
violence.  For example, the December 2007 private mental 
health evaluation report noted he had no current legal 
problems of either a criminal or civil nature, and he denied 
any violent acts toward others, including family members.  As 
already stated, his thought content revealed no homicidal or 
assaultive ideation.  

The Veteran has contended that his anger has caused problems 
with work, and it was noted in the March 2010 private mental 
health evaluation that he believed he was on the verge of 
losing his job.  Further, the February 2008 VA examination 
did find that he had difficulties in adapting to stressful 
circumstances leading to avoidant behaviors.  However, this 
goes toward his overall level of occupational impairment 
which will be discussed below.

The December 2007 private mental health evaluation report 
noted that the Veteran's manner of dress was appropriate, and 
that his hygiene appeared good.  His attention and 
concentration was reported as normal, and he was oriented 
times 4.  The February 2008 VA examination noted that he was 
casually dressed and groomed, and oriented times 3.  As such, 
the record does not reflect that his PTSD has resulted in 
spatial disorientation nor neglect of personal appearance and 
hygiene.

The Board further finds that the Veteran's level of 
occupational and social impairment, as detailed above, is 
adequately reflected by the 50 percent rating, and he does 
not meet or nearly approximate the criteria for a 70 percent 
rating.  In addition to the level of such impairment detailed 
by the GAF scores assigned in this case, the Board notes that 
despite his concerns the record reflects the Veteran remains 
employed and has been so throughout the pendency of this 
case.

Nothing in the other records on file, to include the March 
2010 private mental health evaluation report and the 
Veteran's testimony at the March 2010 hearing, indicates he 
satisfies the criteria for a rating in excess of 50 percent 
under Diagnostic Code 9411.  

For these reasons, the Board finds that the Veteran is 
entitled to a rating of no more than 50 percent for his 
service-connected PTSD.  In making this determination, the 
Board notes that it considered whether staged ratings under 
Fenderson, supra, were appropriate.  However, as detailed 
above, the symptomatology of the Veteran's PTSD appears to 
have been stable throughout the pendency of this appeal; 
there were no distinctive period(s) where his PTSD satisfied 
the criteria for a higher rating.

In exceptional cases where the schedular ratings are found to 
be inadequate, an extraschedular disability rating 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  
However, under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the 
Board cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  
Here, it does not appear that the RO has evaluated whether 
the Veteran is entitled to an extraschedular rating for his 
PTSD, and the Veteran has not raised the matter himself.  The 
Board therefore is without authority to consider the matter 
of extraschedular ratings.  The Veteran is free to raise this 
as a separate issue with the RO if he so desires.

Lastly, the Board notes that in Rice v. Shinseki, 22 Vet. 
App. 447 (2009), the Court held that a claim of entitlement 
to a total rating based upon individual unemployability 
(TDIU) is part of an increased rating claim when such claim 
is raised by the record.  The Court further held that when 
evidence of unemployability is submitted at the same time 
that the Veteran is appealing the initial rating assigned for 
a disability, the claim for TDIU will be considered part and 
parcel of the claim for benefits for the underlying 
disability.  Id.   In this case, the record does not reflect 
the Veteran is unemployable due solely to his service-
connected PTSD.  As detailed above, the Board expressly 
considered the Veteran's level of occupational impairment in 
the adjudication of this case, and found that it was 
adequately reflected by a schedular rating of 50 percent. 




	(CONTINUED ON NEXT PAGE)




Moreover, as already stated, the record reflects he remains 
employed.  Therefore, the Board finds that no further 
discussion of entitlement to a TDIU is warranted in this 
case.


ORDER

Entitlement to a rating of 50 percent for PTSD is granted, 
subject to the law and regulations applicable to the payment 
of monetary benefits.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


